Citation Nr: 1002270	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  06-00 591	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a malignant 
melanoma, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 
1968.  

This appeal to the Board of Veterans Appeals (Board) arises 
from a January 2005 rating action that denied service 
connection for bilateral hearing loss, tinnitus, and a 
malignant melanoma, to include as due to exposure to Agent 
Orange.

The Board's decision on the issues of service connection for 
hearing loss and tinnitus is set forth below.  For the 
reasons expressed below, the issue of service connection for 
a malignant melanoma, to include as due to exposure to Agent 
Orange, is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  The VA will 
notify the Veteran when further action on his part is 
required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for service connection for hearing loss 
and tinnitus on appeal has been accomplished.

2.  Hearing loss in either ear was not shown present in 
service or for many years thereafter, right ear hearing loss 
disability is not currently objectively demonstrated, and 
competent and persuasive medical opinion establishes no nexus 
between the current left ear hearing loss disability and the 
veteran's military service or any incident thereof.

3.  Tinnitus was not shown present in service or for many 
years thereafter, and competent and persuasive medical 
opinion establishes no nexus between the current disability 
and the veteran's military service or any incident thereof.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2009).

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A.           §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) 
essentially includes, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, it defines the obligation of the VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims for service 
connection for bilateral hearing loss and tinnitus on appeal 
has been accomplished.

An October 2004 pre-rating RO letter informed the Veteran and 
his representative of the VA's responsibilities to notify and 
assist him in his claims, and what was needed to establish 
entitlement to service connection (evidence showing an injury 
or disease that began in or was made worse by his military 
service, or that there was an event in service that caused an 
injury or disease).  Thereafter, they were afforded 
opportunities to respond.  The Board thus finds that the 
Veteran has received sufficient notice of the information and 
evidence needed to support his claims, and has been provided 
ample opportunity to submit such information and evidence.  

Additionally, the 2004 RO letter provided notice that the VA 
would make reasonable efforts to help the Veteran get 
evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  That letter further specified what evidence the VA had 
received; what evidence the VA was responsible for obtaining, 
to include Federal records; and the type of evidence that the 
VA would make reasonable efforts to get.  The Board thus 
finds that the 2004 RO letter satisfies the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him.  As indicated above, all 3 
content of notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matters now before the Board, the 
October 2004 document meeting the VCAA's notice requirements 
was furnished to the Veteran before the January 2005 rating 
action on appeal.  
    
In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of 
a service connection claim (veteran status, the existence of 
a disability, a connection between the veteran's service and 
that disability, the degree of disability, and the effective 
date pertaining thereto).  In this case, the veteran's status 
and the degree of disability are not at issue, and the RO 
furnished the Veteran notice pertaining to the effective date 
information in a March 2006 letter, thus meeting the notice 
requirements of Dingess/Hartman.  

Additionally, the Board finds that all necessary development 
on the claims for service connection for bilateral hearing 
loss and tinnitus currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claims, 
to include obtaining all available service and post-service 
VA and private medical records through 2004.  The Veteran was 
afforded a comprehensive VA audiological examination in 
November 2004.  Significantly, the Veteran has not 
identified, nor does the record otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  

The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matters of service connection for bilateral hearing 
loss and tinnitus currently under consideration.  In this 
regard, the Board has considered the veteran's 
representative's December 2009 contention that a reported May 
2003 VA audiological examination was inadequate, in that the 
examiner was not properly informed of the veteran's exposure 
to acoustic trauma in service, and request for a new VA 
examination.  Appellate review of the record discloses that a 
comprehensive VA audiological examination was conducted in 
November 2004, not May 2003, and that the report of the 
examination indicates that examiner in fact reviewed the 
claims folder containing the service medical records as well 
as the veteran's specific complaints of acoustic trauma in 
military service during the course of his duties as a 
forklift operator.  The examiner also reviewed the veteran's 
post-service occupational and recreational noise exposure, 
and after current examination of the Veteran, offered 
diagnoses and medical nexus opinions pertaining thereto.  The 
Board is thus satisfied that the November 2004 VA examination 
is adequate to equitably adjudicate these claims, and that a 
new examination is not necessary.    
  
Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claims 
for service connection for bilateral hearing loss and 
tinnitus on appeal at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.        38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war and arthritis or an organic disease of 
the nervous system becomes manifest to a degree of 10% within 
1 year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of it during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.   

For VA benefits purposes, impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels (db) or greater; the thresholds for at least 3 of 
these frequencies are 26 db or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94%.  See 38 C.F.R. § 3.385.

The Veteran contends that his current hearing loss and 
tinnitus are a result of acoustic trauma from noise exposure 
during the course of his military duties as a forklift 
operator, in which he loaded and unloaded ship cargo and 
trucks, and from other duties as a welder.    
 
In this case, the service medical records are negative for 
complaints, findings, or diagnoses of any hearing loss or 
tinnitus.  Audiometric testing on August 1966 pre-induction 
examination showed the veteran's hearing in db as follows: 
15, 10, 15, and 10 on the right, and 10, 15, 10, and 15 on 
the left at 500, 1,000, 2,000, and 4,000 Hertz, respectively. 

The Veteran denied hearing loss on October 1968 separation 
examination, and audiometric examination showed his hearing 
in db as follows: -5, 0, 0, and 5 on the right, and 0, 5, 10, 
and 5 on the left at 500, 1,000, 2,000, and 4,000 Hertz, 
respectively.
 
Post service, audiometric testing at the Florida Hospital in 
May 2003 showed the veteran's hearing in db as follows: 20, 
10, 5, 10, and 20 on the right, and 15, 10, 10, 10, and 50 on 
the left at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The examiner noted normal hearing in the right 
ear and moderate left ear hearing loss.  There was no 
evidence of tinnitus, and no history or medical opinion 
linking the left ear hearing loss to military service or any 
incident thereof.  
 
Audiometric testing on November 2004 VA audiological 
examination showed the veteran's hearing in db as follows: 
10, 10, 5, 15, and 20 on the right, and 15, 15, 5, 15, and 45 
on the left at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  Speech recognition scores were 100% in each 
ear.  The examiner reviewed the claims folder and noted the 
veteran's current complaints of hearing loss and tinnitus, 
and history of noise exposure in military service during the 
course of his duties as a forklift operator, in which he 
loaded and unloaded ship cargo, and from other duties as a 
welder.  The examiner also noted post-service occupational 
noise exposure for 30 years in a waste water treatment plant; 
the Veteran denied any significant recreational noise 
exposure, and did not know when tinnitus began.  After 
examination, the diagnosis was normal hearing in the right 
ear, and moderate left ear sensorineural hearing loss.  After 
noting that the veteran's hearing had been normal on 
preinduction and separation audiographic examinations in 
military service, his very limited noise exposure in service, 
and the fact that there was no mention of tinnitus in 
military service, the examiner opined that the veteran's 
hearing loss was not caused by or a result of his military 
noise exposure, and that it was less likely as not that 
tinnitus was a result of such military noise exposure.        

The aforementioned evidence reveals that right ear hearing 
loss that meets the criteria of 38 C.F.R. § 3.385 for hearing 
loss disability is not currently objectively demonstrated, 
that the veteran's tinnitus and left ear hearing loss were 
first manifested many years post service, and that the 
competent and persuasive evidence establishes no nexus 
between those disabilities and his military service or any 
incident thereof.  The sole medical opinions of record, the 
November 2004 VA opinions, establish that the veteran's 
tinnitus and left ear hearing loss were not caused by or a 
result of military noise exposure.  The Board accords great 
probative value to those well-reasoned VA medical opinions, 
inasmuch as they were based on the examiner's thorough review 
of the veteran's military, medical, and post-service history, 
and current examination of the Veteran, and the Veteran has 
submitted no medical opinions to the contrary.  
             
With respect to the veteran's assertions, the Board notes 
that he is competent to offer evidence as to facts within his 
personal knowledge, such as the his own symptoms, including 
claims of trouble hearing and ringing in the ears.  However, 
medical questions of diagnosis and etiology are within the 
province of trained medical professionals.  Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  Thus, a layman such as the 
Veteran, without the appropriate medical training or 
expertise, is not competent to render persuasive opinions on 
medical matters such as the relationship between any current 
hearing loss and tinnitus and incidents of his military 
service, including claimed acoustic trauma therein.  See 
Bostain v. West,  11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Hence, the assertions of the Veteran in this 
regard have no probative value.

For all the foregoing reasons, the Board finds that the 
claims for service connection for bilateral hearing loss and 
tinnitus must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski,     1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for service connection for a malignant 
melanoma on appeal has not been accomplished.  

The Veteran contends that his melanoma is a result of 
exposure to Agent Orange in military service in Vietnam.  
Citing medical literature, his representative also contends 
that the melanoma is due to overexposure or intense exposure 
to ultraviolet radiation from sunlight in military service in 
Vietnam.  

A review of the evidence discloses that a Stage III malignant 
melanoma was assessed in a VA pathological report status post 
excision of a skin lesion from the veteran's left face in May 
2004.  A Stage I melanoma of the left cheek was assessed in 
October.

In July and September 2006 and December 2009 written 
argument, the veteran's representative requested that the 
Veteran be afforded a VA examination with a medical opinion 
as to the relationship between the veteran's malignant 
melanoma excised in 2004 and his exposure to Agent Orange or 
overexposure or intense exposure to ultraviolet radiation 
from sunlight in military service in Vietnam.

A VA examination or opinion is necessary if the evidence of 
record (a) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; (b) establishes that a veteran suffered an event, 
injury, or disease in service; and (c) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 
Vet. App. 79 (2006).  The types of evidence that indicate 
that a current disability may be associated with military 
service include credible evidence of continuity, and 
symptomatology such as pain or other symptoms capable of lay 
observation.  McClendon, supra, at 83.

In this case, the Board finds that the Veteran's claimed 
service in Vietnam should be verified by the service 
department, and that he should thereafter be afforded a VA 
examination by a physician to determine the nature and 
etiology of his 2004 malignant melanoma and its relationship, 
if any, to his military service and claimed incidents 
thereof.    

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of his claim.  See 38 C.F.R.  § 3.655(b) (2009).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran fails to report 
for the scheduled examination, the RO should obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

The record also reflects that outstanding VA medical records 
should be obtained prior to the examination. The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration thereof, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Thus, the Board finds that copies of the 
complete clinical records of any follow-up treatment and 
evaluation of the Veteran for malignant melanoma at the 
Indianapolis, Indiana VA Medical Center (VAMC) from October 
2004 to the present time should be obtained and associated 
with the claims folder.  Under 38 C.F.R. § 3.159(b), efforts 
to obtain Federal records should continue until either the 
records are received or notification is provided that further 
efforts to obtain them would be futile.  See 38 C.F.R. 
§ 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for service 
connection for a malignant melanoma on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should contact the service 
department and verify the dates of the 
veteran's claimed military service in 
Vietnam between October 1966 and October 
1968.  In requesting these records, the 
RO should follow the current procedures 
of 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims folder.

2.  The RO should obtain copies of the 
complete clinical records of any follow-
up treatment and evaluation of the 
Veteran for malignant melanoma at the 
Indianapolis, Indiana VAMC from October 
2004 to the present time. In requesting 
these records, the RO should follow the 
current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims folder.
  
3.  If any records sought are not 
obtained, the RO should notify the 
Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses received have been associated 
with the claims folder, the RO should 
arrange for the Veteran to undergo a VA 
examination by a physician to determine 
the nature and etiology of the malignant 
melanoma excised in 2004 and its 
relationship, if any, to his military 
service or any incident thereof, to 
include any presumed exposure to Agent 
Orange or overexposure or intense 
exposure to ultraviolet radiation from 
sunlight as a result of verified service 
in Vietnam.  The entire claims folder 
must be made available to the physician 
designated to examine the Veteran, and 
the examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
studies and tests should be accomplished, 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.  

The examining physician should review the 
service and post-service medical records 
and render an opinion for the record as 
to whether it is at least as likely as 
not (i.e., is there at least a 50% 
probability) that any malignant melanoma 
diagnosed in 2004 and thereafter is a 
result of exposure to Agent Orange or 
overexposure or intense exposure to 
ultraviolet radiation from sunlight 
during verified military service in 
Vietnam.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

5.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).   

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for a malignant 
melanoma on appeal in light of all 
pertinent evidence and legal authority.  
If the Veteran fails to report for the 
scheduled examination, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.

7.  If the claim for service connection 
for a malignant melanoma on appeal 
remains denied, the RO must furnish the 
Veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).
  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.     §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


